Opinion filed November 17, 2016




                                        In The


        Eleventh Court of Appeals
                                    __________

                               No. 11-16-00318-CV
                                   __________

                IN THE INTEREST OF T.N.S., A CHILD


                     On Appeal from the 326th District Court
                              Taylor County, Texas
                         Trial Court Cause No. 8506-CX


                      MEMORANDUM OPINION
      Kevin Earl Scott has filed a pro se notice of appeal in which he attempts to
appeal from the trial court’s October 18, 2016 decision to deny Scott’s request for
court-appointed counsel. We notified Scott by letter dated October 28, 2016, that it
did not appear to this court that a final, appealable order had been entered by the trial
court, and we requested that Scott file a response showing grounds to continue this
appeal. Scott filed a response; however, he has not shown grounds upon which this
appeal may continue.
      Unless specifically authorized by statute, appeals may be taken only from
final judgments. Tex. A & M Univ. Sys. v. Koseoglu, 233 S.W.3d 835, 840–41 (Tex.
2007); Lehmann v. Har-Con Corp., 39 S.W.3d 191, 195 (Tex. 2001). The trial
court’s letter ruling relates only to the appointment of counsel and is not a final,
appealable order because it does not dispose of all parties and all claims.
Additionally, the letter ruling does not appear on its face to be final. See McNally v.
Guevara, 52 S.W.3d 195, 196 (Tex. 2001); Lehmann, 39 S.W.3d at 200. Because
no final, appealable order has been entered in this cause, we lack jurisdiction and
dismiss this appeal. See TEX. R. APP. P. 42.3.
      Accordingly, the appeal is dismissed for want of jurisdiction.


                                                     PER CURIAM


November 17, 2016
Panel consists of: Wright, C.J.,
Willson, J., and Bailey, J.




                                          2